Citation Nr: 9925713	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  98-12 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for type II diabetes 
mellitus.

3.  Entitlement to service connection for scars on arms and 
legs, residuals of shell fragment wounds.

4.  Entitlement to service connection for residual of 
concussion.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1942 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1983 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for residuals of concussion, and from an October 
1997 rating decision, which denied entitlement to service 
connection for hypertension, type II diabetes mellitus, and 
scars on the arms and legs.

Although the RO identified the issue of the appellant's 
residuals of concussion as whether new and material evidence 
has been submitted to reopen a claim for service connection 
for residuals of concussion, the Board finds that, 
interpreting the appellant's December 1983 statement broadly, 
the correct issue is entitlement to service connection for 
residuals of concussion.

The appellant's claims of entitlement to service connection 
for hypertension, type II diabetes mellitus, and scars on the 
arms and legs will be addressed in the REMAND portion of this 
decision.

The appellant's claim of entitlement to an earlier effective 
date for service connection for fungus of the feet, raised in 
his December 1983 statement, is referred to the RO for 
appropriate development.


FINDINGS OF FACT

1.  The appellant has presented no evidence of a current 
disability for residuals of concussion.

2.  The appellant has presented no medical evidence of a 
nexus between any incident of service and residuals of 
concussion.


CONCLUSION OF LAW

The claim for service connection for residuals of concussion 
is not well grounded and there is no further statutory duty 
to assist the appellant in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 1945 letter from Headquarters U.S. Marine Corps to 
the appellant's parents indicates that the appellant was 
wounded in action in September 1944 at Peleliu Island, Palau 
Islands.  The appellant received the Purple Hearts for these 
wounds.

In a September 1982 statement, the appellant stated that he 
was wounded by a Japanese grenade on Cape Gloucester.  He 
stated that he had terrible headaches.

At an April 1983 VA examination, the appellant complained of 
headaches and dizziness.  The examiner diagnosed tension 
headaches by history and "concussion, no objective findings 
on examination."

In June 1993 Keith Menees, M.D., diagnosed the appellant with 
rectal bleeding of questionable cause, benign prostatic 
hypertrophy [BPH], skin rash, hypertension, and large ventral 
hernia.

In a September 1997 statement, Cooper McIntosh, M.D., stated 
that he had treated the appellant for hypertensive 
cardiovascular disease, Type II diabetes mellitus, and 
dyslipidemia since February 1997.

In a February 1998 statement, the appellant stated that in 
September 1944, during the battle of Peleliu Island, he was 
knocked unconscious by the explosion of a grenade or a small 
shell.  He stated that he was dizzy and that his ears rang 
for several days.

In a June 1998 statement, the appellant stated that he was 
wounded by concussion in combat.  He stated that he was 
knocked unconscious and that, after regaining consciousness, 
he had experienced tinnitus for several days.  He stated that 
as a result of that incident, he experienced "dizzy spells, 
head swimming, and woozy feelings."

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  "A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A "well grounded" claim for service connection requires 
evidence of a current disability as provided by a medical 
diagnosis; evidence of incurrence or aggravation of a disease 
or injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, a nexus, or link, 
between the in-service disease or injury and the current 
disability as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303; Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection may also be granted on a 
secondary basis and for certain enumerated disabilities on a 
presumptive basis, see 38 C.F.R. §§ 3.307, 3.309 and 3.310, 
or alternatively, with respect to any disease, if all the 
evidence establishes that the disease was incurred in 
service, see 38 C.F.R. § 3.303(d).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also 
Murphy, 1 Vet. App. 78, 81.  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. 91, 93.

Section 1154(b) of title 38, U.S. Code, allows combat 
veterans to use lay testimony as acceptable proof of "[in-
]service incurrence or aggravation of [an] injury or disease, 
if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service."  While this provision allows a veteran's 
testimony to be used to satisfy the first Caluza element--
evidence of an in-service incurrence or aggravation of a 
disease or injury--it does not affect the general requirement 
that the second and third Caluza elements--present disability 
and a nexus to service--be supported with evidence from a 
medical professional.  See Arms v. West, 12 Vet. App. 188 
(1999); Turpen v. Gober, 10 Vet. App. 536, 539 (1997).

As indicated above, in order for service connection to be 
granted, a current disability must be present.  Rabideau, 2 
Vet. App. 141.  If a disability does not presently exist, 
then the claim is not plausible, and thus, not well grounded.  
In this instance, only the statements of the appellant 
support his claim.  The record does not confirm the presence 
of current residuals of concussion.  Mere contentions by the 
veteran, without supporting evidence of a current disability, 
do not constitute a well-grounded claim.  Rabideau, 2 Vet. 
App. at 144; King v. Brown, 5 Vet. App. 19 (1993).

Furthermore, competent medical evidence establishing a nexus, 
or link, between the conditions treated or diagnosed after 
service and those noted in service, is required to support a 
well-grounded claim for service connection.  Whether certain 
symptoms can be said with any degree of medical certainty to 
be early manifestations of a disorder first diagnosed years 
later is a medical question requiring medical evidence for 
its resolution.  See Espiritu, 2 Vet. App. at 494-95.  In 
this case, there is no competent medical evidence linking the 
claimed residuals of concussion to any event or etiology in 
service.

In view of the foregoing facts, it is obvious that the 
appellant has not submitted evidence sufficient to render his 
claim of service connection well grounded for residuals of 
concussion.  Caluza, 7 Vet. App. 498.  The appellant's 
contentions and statements on appeal have been carefully 
considered; however, this evidence alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a) with respect to the 
existence of a disability and a relationship between that 
disability and his service.  Espiritu, 2 Vet. App. 492.  
Although the appellant believes that his dizziness and 
headaches are causally related to service, he lacks the 
medical expertise to enter an opinion regarding his current 
medical condition or regarding a causal relationship between 
his alleged condition and any claimed in-service onset or a 
secondary relationship to a service-connected disability.  
See id. at 494-95.  His assertions of medical causation alone 
are not probative because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit, 
5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  On the basis of 
the above findings, the Board can identify no basis in the 
record that would make the appellant's claim plausible or 
possible.  38 U.S.C.A. § 5107(a); see Grottveit, 5 Vet. App. 
at 92; Tirpak, 2 Vet. App. at 610-11; Murphy, 1 Vet. App. at 
81.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
his claim, including no duty to provide him with another 
medical examination.  38 U.S.C.A. § 5107(a); Rabideau, 2 Vet. 
App. at 144 (where the claim was not well grounded, VA was 
under no duty to provide the veteran with an examination).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a claim that is not 
well grounded, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, VARO fulfilled its obligation 
under section 5103(a) in the statement of the case issued in 
November 1983.  In this respect, the Board is satisfied that 
the obligation imposed by section 5103(a) has been satisfied.  
See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's obligation 
under section 5103(a) to assist claimant in filing his claim 
pertains to relevant evidence that may exist or could be 
obtained).  See also Epps v. Brown, 9 Vet. App. 341 (1996), 
aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997), cert. denied, __ U.S. __, No. 97-7373 (June 22, 1998) 
(Section 5103(a) duty attaches only where there is an 
incomplete application that references other known and 
existing evidence).

Although VARO did not specifically state that it denied the 
appellant's service connection claim on the basis that it was 
not well grounded, this error was harmless.  See Edenfield v. 
Brown, 8 Vet. App. 384, 390 1996 (en banc) (remedy for 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error, 
of the decision by agency of original jurisdiction.  
Accordingly, the appellant's claim for service connection for 
residuals of concussion must be denied.  Edenfield, 8 Vet. 
App. at 390 (disallowance of a claim as not well grounded 
amounts to a disallowance of the claim on the merits based on 
insufficiency of evidence).


ORDER

Entitlement to service connected for residuals of concussion 
is denied.



REMAND

Hypertension and Type II Diabetes Mellitus

The Board's jurisdiction is limited to issues where an appeal 
of the issue has been perfected.  An appeal consists of a 
timely notice of disagreement and completed by a timely 
substantive appeal after a statement of the case has been 
furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1998).  The RO addressed the appellant's claims in 
a rating decision in October 1997.  He was advised of this 
decision in a letter to him, dated October 6, 1997.  He was 
also provided with an explanation of his appellate rights.

In this case, a timely notice of disagreement was received.  
A statement of the case was issued in December 1997.  The 
appellant filed in June 1998 a VA Form 9, Substantive Appeal.  
In his substantive appeal, the appellant addressed "[i]ssue 
# 3" from the statement of the case, which was entitlement 
to service connection for scars, and the issue of entitlement 
to service connection for residuals of concussion.  However, 
the appellant did not address the issues of entitlements to 
service connection for hypertension or type II diabetes 
mellitus.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202 
(1998).  The appellant's representative filed in April 1999 a 
VA Form, 1-646, Statement of Accredited Representative in 
Appealed Case, which listed these issues as being on appeal.

The Board does not have jurisdiction to consider these issues 
in the absence of a perfected appeal.  The Board's 
jurisdiction to review a case is set forth in the provisions 
of 38 U.S.C.A. §§ 7104(a), 7105(a) (West 1991), and is 
limited to cases where an appeal has been properly completed.  
This requirement cannot be waived by the Board.  Therefore, 
an appeal has not been perfected and the Board does not have 
jurisdiction to consider an appeal of these issues.

This remand serves as notice to the appellant that the Board 
does not have jurisdiction to address the issues of 
entitlement to service connection for hypertension and type 
II diabetes mellitus and intends to dismiss this appeal of 
these issues.  While the Board may address this 
jurisdictional issue in the first instance, the appellant is 
also to be afforded procedural protections and an opportunity 
to be heard.  VAOPGCPREC 9-99.  Therefore, the appellant may 
submit argument and evidence related to the proposed 
dismissal of his claims to the RO within 60 days of this 
decision for consideration by the Board.


Scars

Section 1154(b) of title 38, U.S. Code, allows combat 
veterans to use lay testimony as acceptable proof of "[in-
]service incurrence or aggravation of [an] injury or disease, 
if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service."  The appellant is a combat veteran.  He 
has alleged that he has scars on his arms and legs that are 
the residuals of shell fragment wounds.  An April 1983 VA 
examination revealed scars on the appellant's arms.  The 
examiner did not comment on their origin.  The appellant did 
not identify the scars which he claims are residuals of shell 
fragment wounds.  A VA examination is necessary to assess 
further the appellant's assertion.

Accordingly, this case is REMANDED for the following 
additional development:

1.  The appellant should be afforded a VA 
dermatology examination to determine 
whether he has scars on his arms and legs 
that are residuals of shell fragment 
wounds.  The examiner should identify any 
such scars.  The examiner is requested to 
describe the scars with specificity as to 
size, location, and condition (e.g., 
tender, not well-healed, etc.).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the appellants claims for 
entitlement to service connection for 
scars on his arms and legs remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

3.  The RO should receive any additional 
evidence or argument related to the 
Board's proposed dismissal of the 
appellant's claims of entitlement to 
service connection for hypertension and 
type II diabetes mellitus.  The RO does 
not have to take any additional action 
with regard to the proposed dismissal of 
these issues.  Following a 60 day period 
in which to receive additional evidence 
or argument, the case should be returned 
to the Board for consideration.

With the exception of the intent to dismiss the appellant's 
claims of entitlement to service connection for hypertension 
and type II diabetes mellitus, due to a lack of jurisdiction, 
the Board intimates no opinion as to the outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 



